Citation Nr: 1518845	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969 and from March 1971 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The issue of for service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1988 rating decision, the RO denied service connection for a left knee disability and the decision is final.

2.  The evidence received since the May 1988 RO decision regarding the left knee disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.


CONCLUSIONS OF LAW

1.  The May 1988 rating decision, which denied the Veteran's service connection claim for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition on the claim to reopen, further discussion regarding the duties to notify and assist is not needed.

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a left knee disability.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a May 1988 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability on the basis that there was no evidence of a chronic knee disability.

The Veteran was notified of the decision and of his appellate rights.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

Thus, the May 1988 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the most recent May 1988 rating decision included the Veteran's service treatment records and a VA examination.

The Veteran submitted an application to reopen his claim in August 2011.  The evidence received since the May 1988 rating decision includes VA treatment records that show diagnosis and treatment of left knee problems.  There was also a VA examination in October 2011.

The evidence received since the May 1988 rating decision is new in that it was not previously of record.  Of note, the Veteran has been treated for a knee problem and he contends that the problem started in service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of a chronic knee condition was one of the bases for the previous denial, the recently submitted medical evidence received is material because it relates to an unestablished fact and triggers VA's duty to assist.  As new and material evidence to reopen the claim for service connection for a left knee condition has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability and the appeal is granted to this limited extent.


REMAND

A remand is required to obtain a new VA examination.  The Veteran was afforded a VA examination in October 2011, but that examiner did not indicate that the Veteran's reported history of complaints dating to service was considered in rendering an opinion.  

Pertinent treatment records must be obtained on remand.  The Veteran receives treatment from VA; however, treatment records dated since January 2013 are not associated with the claims file.  At the January 2015 hearing, the Veteran reported that he received treatment from VA as recently as two months prior to the hearing.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for left knee complaints since service.  After securing the necessary release, obtain these records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed left knee disability.  The entire claims file and copies of any additional pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following question:

Is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed left knee condition had its onset in service or is casually related to service?

The examiner should comment on the Veteran's reported history of symptomatology.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


